DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 & 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishio (WO 2019/031508 A1 and hereinafter using, as a translation, corresponding US 2020/0176807 A1).
Regarding claim 1, Nishio teaches a secondary battery ([0154]) comprising:			a positive electrode ([0177]);									a negative electrode capable of allowing lithium ions to be inserted and to be extracted 
Regarding claim 3, Nishio teaches the secondary of claim 1, wherein the fluorinated carbonate can be trifluoroethyl methyl carbonate ([0034]).
Regarding claim 4, Nishio teaches the secondary of claim 1, wherein the fluorinated ether can be 1,1,2,2-tetrafluoroethyl-2,2,3,3-tetrafluoropropyl ether ([0040]). 
Regarding claim 7, Nishio teaches the secondary of claim 1, wherein the inorganic solid-containing layer has a surface facing the positive electrode ([0260]).
Regarding claim 8, Nishio teaches the secondary of claim 1, further comprising a separator disposed between the positive electrode and the negative electrode ([0251]-[0260]).
Regarding claim 9, Nishio teaches the secondary of claim 1, wherein the inorganic solid-containing layer has a surface facing the positive electrode, and the separator has a surface facing the negative electrode ([0251] & [0260]).	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nishio (WO 2019/031508 A1 and hereinafter using, as a translation, corresponding US 2020/0176807 A1) in view of Koh (US 2011/0008681 A1).
Regarding claim 2, Nishio teaches the secondary battery of claim 1 but is silent as to a weight ratio between the fluorinated carbonate and the fluorinated ether is within a range of 1:1 to 9:1.														Koh teaches a secondary battery comprising a non-aqueous electrolyte including a lithium salt dissolved in a mixed solvent comprising a fluorinated carbonate and a fluorinated ether, wherein a weight ratio between the fluorinated carbonate and the fluorinated ether preferably ranges from 10:50 to 40:20 or equivalently from 1:5 to 2:1 (Abstract, [0044], [0050]-[0052] & [0071]-[0072]) which overlaps with the presently claimed range.					It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to set a weight ratio of the fluorinated carbonate and the fluorinated ether preferably to a range of 1:5 to 2:1 in order to improve the low temperature characteristics, the flame retardancy, viscosity, ionic conductivity as well as oxidation resistance as taught by Koh ([0050]-[0052] & [0071]-[0072). “[A]fter KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nishio (WO 2019/031508 A1 and hereinafter using, as a translation, corresponding US 2020/0176807 A1) in view of Yong (US 2005/0266150 A1).
Regarding claim 5, Nishio teaches the secondary battery of claim 1 but is silent as to the inorganic solid particles comprising a lithium phosphate compound with a nasicon-type structure represented by Li1+xM2(PO4)3, wherein M is at least one selected form the group consisting of Ti, Ge, Zr, Al, and Ca, and 0 ≤ x ≤ 0.5.										Yong teaches a secondary comprising a positive electrode, a negative electrode and an inorganic solid-containing layer disposed on either one or both of the positive and negative electrode, wherein the inorganic solid-containing layer comprises inorganic solid particles such as alumina (as disclosed in Nishio [0260]), and lithium titanium phosphate (LiTi2(PO4)3) ([0082], [0097] & [0103]).												It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to substitute lithium titanium phosphate for alumina as art recognized equivalents for the same purpose (i.e inorganic solid particles for forming a porous coating layer of a positive electrode). “In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)”. See MPEP 2144.06 II.  
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nishio (WO 2019/031508 A1 and hereinafter using, as a translation, corresponding US 2020/0176807 A1) in view of Takami (US 2005/0221188 A1).
Regarding claim 6, Nishio teaches the secondary battery of claim 1 but is silent as to the negative electrode comprising at least one selected from a lithium titanium-containing oxide, a titanium-containing oxide, and a titanium niobium-containing oxide.					Takami teaches a secondary battery comprising a negative electrode including a lithium titanium-containing oxide or a titanium-containing oxide as an active material ([0026]-[0030]).		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a lithium titanium-containing oxide or a titanium-containing oxide as a negative electrode active material in order to improve the charge-discharge cycle characteristics of the nonaqueous electrolyte battery as taught by Takami ([0030]).

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio (WO 2019/031508 A1 and hereinafter using, as a translation, corresponding US 2020/0176807 A1) in view of Yamashita (US 2017/0271717 A1).
Regarding claims 10-14, Nishio teaches the secondary battery of claim 1 but is silent as to a battery pack comprising the battery of claim 1 (claim 10); the battery pack of claim 10 further comprising an external power distribution terminal and a protective circuit (claim 11); the battery pack of claim 10 comprising plural of the secondary battery, wherein the secondary batteries are electrically connected in series, in parallel, or a combination of both (claim 12); a vehicle comprising the battery pack of claim 10 (claim 13); and the vehicle of claim 13 comprising a mechanism configured to convert kinetic energy of the vehicle into regenerative 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727